One East Liberty Street, Suite 300

Reno, NV 89501-2128

ROTHGERBER CHRISTIE

Lewis Roca

-&- Ww WN

oOo & HN DH MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

lease 3:19-cv-00192-MMD-CBC Document 16 Filed 06/04/19 Page 1cf2

KRISTEN L. MARTINI, Esq.

State Bar No. 11272

ADRIENNE BRANTLEY-LOMELI, ESQ.
State Bar No. 14486

LEWIS ROCA ROTHGERBER CHRISTIE LLP
One East Liberty Street, Suite 300
Reno, NV 89501

Tel: 775.823.2900

Fax: 775.823.2929
kmartini@lrre.com
abrantley@Irrc.com

In Association With:

PAMELA B. PETERSEN, ESQ.
State Bar No. 6451

AXON ENTERPRISE, INC.
17800 N. 85" Street
Scottsdale, AZ 85255

Tel: 623.326.6016

Fax: 480.905.2027
ppetersen@axon.com
legal@axon.com

Attorneys for Defendant Axon Enterprise, Inc.
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA (RENO)

DOUGLAS RICHEY, on behalf of Case No.: 3:19-cv-00192-MMD-CBC
himself and all others similarly situated,
Plaintiff,
STIPULATION TO EXTEND
vs. DEFENDANT’S TIME TO RESPOND
TO COMPLAINT
AXON ENTERPRISE, INC.,
formerly d/b/a TASER (FIRST REQUEST)
INTERNATIONAL, INC.
Defendant.

 

 

 

Defendant Axon Enterprise, Inc., formerly d/b/a TASER International, Inc. (“Axon”), and
Plaintiff Douglas Richey (‘Plaintiff’) (referred to collectively herein as the “Parties”), by and
through their respective counsel of record, respectfully submit this Stipulation to extend the time for
Axon to move, answer, or otherwise respond to the Complaint, to allow Axor. additional time to

investigate Plaintiff's allegations. This Stipulation is made in accordance with LR IA 6-1, LR IA

l
108297182.2

 
One East Liberty Street, Suite 300

Reno, NV 89501-2128

Lewis Roca

ROTHGERBER CHRISTIE

oO fo NY DBD nH S&S W NY —

NY NH NY NY NY N N YN NO | F[- §-§ FP FF FF Fe lS hlUlLlelhlUS
on KN AW Bh WOW HN |= OO MON DH F&F WY NY — O&O

Lease 3:19-cv-00192-MMD-CBC Document16 Filed 06/04/19 Page 2cf2

6-2, and LR 7-1 of the Local Rules of this Court. This is the first request for an extension of time
to move, answer, or otherwise respond to the Complaint. The Parties hereby stipulate as follows:
l. Plaintiff filed his Complaint on April 9, 2019.
I} 2. Axon was served on May 16, 2019.
3. Axon’s response to the Complaint is therefore due June 6, 2019.
4. The Parties agree and stipulate that Axon’s deadline to move, answer, or otherwise
respond to the Complaint shall be extended by 30 days to and including July 8, 2019.
5. By entering into this Stipulation, neither party waives any rights they have under

statute, law, or rule with respect to Plaintiff's Complaint.

DATED this 4th day of June, 2019. DATED this 4th day of June, 2019.
JONES LAW FIRM, LLC LEWIS ROCA ROTHGERBER CHRISTIE LLP

By: _/s/ Charles A. Jones By:/s/ Kristen L. Martini
Charles A. Jones Kristen L. Martini
State Bar No. 6698 State Bar No. 11272
9585 Prototype Court, Suite B Adrienne Brantley-Lomeli
Reno, NV 89521 State Bar No. 14486
One East Liberty Street, Suite 300
METHVIN, TERRELL, YANCEY, Reno, NV 89501
STEPHENS & MILLER, P.C.
In Association With:

By: _/s/ James Matthew Stephens
James Matthew Stephens PAMELA B. PETERSEN
Pro Hac Vice State Bar No. 6451
James M Terrell AXON ENTERPRISE, INC.
Pro Hac Vice 17800 N. 85" Street
2201 Arlington Avenue Scottsdale, AZ 85255
South Birmingham, AL 35205
Attorneys for Plaintiff Attorneys for Defendant Axon Enterprise,
Inc.
ORDER

IT IS SO ORDERED: 2 Bbeex

U7, ;
United States Magistrate Judge

DATED: bf 5 LAT

2

 

108297182.2

 
